           Case 5:20-cv-04049-EJD Document 7 Filed 06/23/20 Page 1 of 2



 1   Adam J. Zapala (SBN 245748)
     Elizabeth T. Castillo (SBN 280502)
 2   James G.B. Dallal (SBN 277826)
     Reid W. Gaa (SBN 330141)
 3   COTCHETT, PITRE & McCARTHY, LLP
     840 Malcolm Road, Suite 200
 4   Burlingame, CA 94010
     Telephone: (650) 697-6000
 5   Facsimile: (650) 697-0577
     jcotchett@cpmlegal.com
 6   azapala@cpmlegal.com
     ecastillo@cpmlegal.com
 7   jdallal@cpmlegal.com
     rgaa@cpmlegal.com
 8
     Attorneys for Plaintiffs Sigurd Murphy and Keith Uehara
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12
     SIGURD MURPHY and KEITH UEHARA, on Case No.
13
     behalf of themselves and all others similarly
14   situated,                                     NOTICE OF LODGING OF
                                                   ADMINISTRATIVE MOTION TO
15           Plaintiffs,                           CONSIDER WHETHER CASES SHOULD
                                                   BE RELATED
16                         v.
17
     CELESTRON ACQUISITION, LLC,
18   NANTONG SCHIMDT OPTO-ELECTRICAL
     TECHNOLOGY CO, LTD.,
19   OLIVON MANUFACTURING CO. LTD.,
     OLIVON USA, LLC,
20   SKY-WATCHER CANADA,
     SKY-WATCHER USA,
21   SUZHOU SYNTA OPTICAL TECHNOLOGY
     CO., LTD.,
22   SW TECHNOLOGY CORP.,
     SYNTA CANADA INTERNATIONAL
23   ENTERPRISES LTD., and
     SYNTA TECHNOLOGY CORP. OF
24   TAIWAN,

25          Defendants.

26

27

28


     NOTICE OF LODGING OF ADMINISTRATIVE MOTION
            Case 5:20-cv-04049-EJD Document 7 Filed 06/23/20 Page 2 of 2



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that Plaintiffs Sigurd Murphy and Keith Uehara, by and
 3   through their undersigned attorneys of record, have filed an Administrative Motion to Consider
 4   Whether Cases Should be Related pursuant to Civil Local Rule 3-12 in Optronic Technologies,
 5   Inc. v. Ningbo Sunny Electronic Co., Ltd., et al., Case No. 5:16-cv-06370-EJD (Orion Action). The
 6   Administrative Motion seeks a determination under Civil Local Rule 3-12 with respect to whether
 7   the instant action is related to the Orion Action and the following earlier filed actions:
 8          1.      Daniel Hightower, et al. v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-
 9 03639-EJD (Hightower Action); and

10          2.      Spectrum Scientifics LLC, et al. v. Celestron Acquisition LLC, et al., Case No. 3:20-
11 cv-03642-JD (Spectrum Action).

12          A copy of the Administrative Motion is attached hereto as Exhibit A.
13 DATED: June 23, 2020                             Respectfully submitted,
14
                                                    ____/s/ Adam J. Zapala_________
15                                                  Adam J. Zapala (SBN 245748)
                                                    Elizabeth T. Castillo (SBN 280502)
16                                                  James G.B. Dallal (SBN 277826)
                                                    Reid W. Gaa (SBN 330141)
17                                                  COTCHETT, PITRE & McCARTHY, LLP
                                                    840 Malcolm Road
18                                                  Burlingame, CA 94010
                                                    Telephone: (650) 697-6000
19                                                  Facsimile: (650) 697-0577
                                                    azapala@cpmlegal.com
20                                                  ecastillo@cpmlegal.com
                                                    jdallal@cpmlegal.com
21                                                  rgaa@cpmlegal.com
22

23

24

25

26

27

28


     NOTICE OF LODGING OF ADMINISTRATIVE MOTION                                                       1
